internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-149944-02 date date legend trusts year year year year sponsor trustee firm state date a date b dear plr-149944-02 this responds to a ruling_request submitted date by your authorized representatives on behalf of trusts requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for trusts to make an election under sec_860 of the internal_revenue_code_of_1986 to be treated as a real_estate_mortgage_investment_conduit remic for year and subsequent taxable years facts trust was formed as a business_trust under the laws of state pursuant to a pooling and servicing agreement entered into between sponsor and the predecessor of trustee on date a in year sponsor transferred a pool of mortgage-backed_securities to trust by the terms of the pooling and servicing agreement trustee was to elect to treat the segregated pool of assets consisting of the pooled mortgage-backed_securities and related assets as a remic to be designated as remic i the parties intended that trustee would create regular interests and a residual_interest in remic i and that trustee would further elect to treat the regular interests in remic i as a separate remic to be designated as remic ii the pooling and servicing agreement designated the holder of the residual_interest in each remic as the tax_matters_person the tax_matters_person or its appointed agent and attorney-in-fact was to prepare and file federal tax returns for trusts and to cause the elections for both trusts to be treated as remics for federal_income_tax purposes trustee was appointed agent and attorney-in-fact of the initial tax_matters_person with the right to further delegate its duties as tax_matters_person pursuant to a prospectus and prospectus supplement dated date b in year trust offered seven series of classes of certificates to investors each representing a regular_interest in remic ii class r-1 and class r-2 certificates were also issued representing residual interests in trusts designated as remic i and remic ii respectively the prospectus stated that sponsor would cause an election to be made to treat both trusts as remics for federal_income_tax purposes approximately five years before date a trustee had entered into a servicing agreement with firm to provide certain services for securitized asset transactions for which trustee was serving as trustee under the terms of this agreement trustee could specify that firm provide tax services including the preparation of remic tax returns and the making of remic tax elections or non-tax services such as the calculation of payments to be made to certificate holders or both types of services for trustee with respect to a particular securitization plr-149944-02 shortly after date a trustee solicited a bid from firm to provide services in connection with the securitization of trusts designated remic i and remic ii in response to this solicitation firm submitted to trustee a proposal to perform both tax and non-tax services in connection with this transaction and the proposal was accepted by trustee although firm had contracted to perform both tax and non-tax services in connection with this transaction the tax services were never performed it is not known whether this was due to a failure to assign the work to the appropriate employees or due to a failure of the employees to perform the work it was firm’s practice after being hired to work on a securitization transaction to create an internal record on which data was to be entered concerning the transaction and the work to be performed on the transaction by firm the record created for this transaction indicated that firm was performing non-tax services and not tax services when firm performs tax services for a particular transaction its practice is to submit a copy of internal_revenue_service form ss-4 to the trustee for the transaction and for the trustee to obtain the federal employer_identification_number ein from the internal_revenue_service and send that number to firm for this transaction firm has no record that a form ss-4 was sent to trustee or that trustee notified firm that an ein had been obtained on trustee’s own records for trusts the ein of sponsor was erroneously entered causing other employees of trustee to believe that appropriate steps had been taken to obtain an ein because trustee believed that firm had obtained an ein for trusts and was performing tax services and because firm’s own internal records indicated that it was responsible only for non-tax services no one became aware that tax returns had not been filed on behalf of trusts for year or for subsequent taxable years in response to an inquiry from a certificate holder received by trustee in year it was discovered that no returns had been filed on behalf of trusts and consequently that no election to be taxed as a remic had been made trustee and firm then agreed to file this request for an extension of time to make the election law and analysis sec_860d of the code provides that an entity otherwise meeting the definitional requirements of a remic may elect to be treated as a remic for its first taxable_year by making this election on its return for that year sec_1_860d-1 of the regulations provides that a qualified_entity elects remic status by timely filing a form_1066 u s real_estate_mortgage_investment_conduit income_tax return by the 15th day of the fourth month following the close of the first tax_year of its existence pursuant to this regulation therefore trusts should have elected remic status by april 15th of year by timely filing forms for that year this regulation also provides a plr-149944-02 reference to sec_301_9100-1 for rules regarding extensions of time for making elections sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information and representations submitted we conclude that trusts have satisfied the requirements for obtaining a reasonable extension of time to elect remic status therefore trusts are granted a reasonable extension of time to elect remic status for purposes of sec_860d of the code and sec_1_860d-1 of the regulations and the election will be considered to have been timely made the extension of time will be for days following the date_of_issuance of this letter solely for purposes of making the remic elections the initial forms will be deemed timely filed if filed within this period this ruling is limited to the timeliness of trusts’ remic elections this ruling does not relieve trusts from any penalty that they may owe as a result of their failure to timely file forms this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trusts meet the requirements of a remic under sec_860d of the code no opinion is expressed as to whether each trust’s tax_liability is not lower in the aggregate for all years to which the election applies than each trust’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the tax_liability for the plr-149944-02 years in question will be determined if it is determined that this tax_liability is lower the federal_income_tax effect will be determined a copy of this letter is being forwarded to the service_center with which trusts file their returns with instructions that although their forms were not timely filed trusts are to be treated as having made timely remic elections this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely william e coppersmith chief branch office of associate chief_counsel financial institutions products
